In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered October 20, 1978, which dismissed his petition. Appeal dismissed as academic, without costs or disbursements. Petitioner is now on parole and is no longer restrained in his liberty to such an extent that he is entitled to the relief sought (see People ex rel. Boutelle v O’Mara, 41 NY2d 996; People ex rel. Brooks v New York State Bd. of Parole, 65 AD2d 763). Mollen, P. J., Titone, Mangano and Gibbons, JJ., concur.